UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6543



JABBAR JOMO STRAWS,

                Plaintiff - Appellant,

          v.


WIS NEWS; TAMARA KING; CHANTELLE JANELLE; THE PRODUCER,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry F. Floyd, District Judge.
(4:07-cv-01681-HFF)


Submitted:   July 31, 2008                 Decided:   August 8, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jabbar Jomo Straws, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jabbar Jomo Straws appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing

without prejudice his 42 U.S.C. § 1983 (2000) complaint.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   Straws v. WIS

News, No. 4:07-cv-01681-HFF (D.S.C. March 31, 2008).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                           AFFIRMED




                              - 2 -